                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               LUBBOCKDIVISION

TINITED STATES OF AMERICA,

   Plairtiff,

                                                        NO. 5:19-CR-062-H-01

MARCO MORALES-LOPEZ,

   Defendant



                ORDER ACCEPIING REPORT AND RECOMMENDATION
                   OF TTIE I.'NTTED STATES MAGISTRATE JIJDGE
                          CONCERNING PLEA OF GUILTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

ofa Plea of Guilty, the Consent ofthe Defendant, and the Report and Recomrnendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C. $

636OXl), the undersigred District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged Suilty.

       Sentence will be imposed in accordance with the Court's scheduling order.

       SO ORDERED.
                  n-J day of August, 2019.
                  LL
       Dated

                                           J       WESLE HE     RIX
                                               ITED STATES DISTRICT ruDGE
